                      CASE 0:20-mj-00391-LIB Document 1 Filed 06/11/20 Page 1 of 1


ffiHffiHNVHtr                                                                                               20      F^i 3Q       t irn
      Jul'i   it   ?0Zt}
                                    UNITED STATES DISTRICT COURT
CLERK, U.S. DISTRIC]- COUR
                             I

                                       DISTR]CT OF MINNESOTA
 MINNEAPOLIS, MINNESOTA
                                             Criminal No.

              UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                                       MISDEMEANOR INF ORMATI ON
                      v.
                                                                       18 U.S.C. S 1701
              I{YLIE R. \IYBLOM,

                                 Defendant.


                    THE UNITED STATES ATTORNEY CHARGES THAT:

                                                   COUNT 1
                            ,                 (Obstruction of Mail)

                    From on or about January I,2O2O through on or about March ll,2O2O in the

          State and District of Minnesota, the defendant,

                                              KYLIE R. I\IYBLOM,

          did knowingly and willfully obstruct and delay the passage of the mail, all in violation

          of   Title 18, United States Code, Section   L701.




          Dated: June IL,2020                                  ERICA H. MacDONALD
                                                               United States Attornev

                                                               /   s   / Alexander Chiquoine
                                                               BY: ALEXANDER D. CHIQUOINE
                                                               Assistant U.S. Attorney
                                                               Attorney ID No. 0396420




                                                                                      iI seAruruHt}
                                                                                            12 2rj2o
                                                                                              JUN
                                                                                                                             |



                                                                                      t----l
                                                                                      i   U,S. DISTRICt   !,vs,,r   rvlpLS
                                                                                                                             I


                                                                                                                             I
